 

TRANSITION AGREEMENT

 

This Transition Agreement (“Transition Agreement”) is entered into by and
between Aditya P. Mohanty (“Executive”) and BioTime, Inc. (the “Company”) and
confirms the agreement that has been reached with Executive in connection with
Executive’s separation from the Company.

 

1. Termination of Employment. Executive’s separation shall be effective as of
September 17, 2018 (the “Separation Date”) and as of such date Executive shall
cease to be employed by the Company and by each and every subsidiary of the
Company in any capacity. This Agreement constitutes Executive’s resignation on
the Separation Date as an employee, officer, and/or director of, and from any
other title or position with, the Company and each of the Company’s
subsidiaries. Executive will serve or remain on the boards of directors of the
Company’s subsidiaries and affiliates, as the Company representative, but agrees
to resign from those boards at the request of Company. Executive further agrees
to execute promptly upon request by the Company any additional documents
necessary to effectuate the provisions of this Section 1. It is agreed that
Executive’s separation constitutes a transition mutually agreed between the
parties and this Agreement supersedes the Employment Agreement, dated December
29, 2014, as amended November 24, 2015, between the parties (the “Employment
Agreement”). Any capitalized terms not defined in this Transition Agreement
shall have the meaning ascribed to such terms in the Employment Agreement.

 

2. Transition Agreement Payments and Benefits. Provided that Executive (i)
executes this Transition Agreement not later than the twenty-first day after it
is furnished to him (and not earlier than the Separation Date), (ii) does not
exercise the right of revocation set forth in Section 12, and (iii) otherwise
complies in all material respects with all of the terms and conditions of this
Transition Agreement, the Company shall pay or provide Executive with the
following:

 

(a) Executive will receive the amount of One Hundred Fifty-Two Thousand Six
Hundred dollars ($152,600), which represents Executive’s Base Salary through
December 31, 2018, to be paid in a lump sum as soon as practical after the
expiration of the revocation period described in Section 12. Normal and
customary payroll withholdings and deductions shall be made from such payment,
and the amount will be reported for tax purposes as required by law. In
connection with this payment, the Company shall issue a Form W-2 in the regular
course of business.

 

(b) Executive will be available as a consultant to render reasonable services to
Company through December 31, 2018, at reasonable times and for reasonable
durations mutually agreed between Executive and Company, which will not preclude
him from taking other employment. From January 1, 2019 and for so long as
Executive serves as a member of the board of directors of at least one of the
Company’s subsidiaries or affiliates, Executive will be a consultant of Company.

 

(c) Executive will receive an Annual Bonus for the 2018 fiscal year, at the same
rate and at the same time as if he were an active employee for the entirety of
2018. Normal and customary payroll withholdings and deductions shall be made
from such payment, and the amount will be reported for tax purposes as required
by law. In connection with this payment, the Company shall issue a Form W-2 in
the regular course of business.

 



 

 



 

(d) Executive will receive the compensation due under the Executive Compensation
approved by the Board of Directors of the Company on May 24, 2018, including:
175,000 Restricted Stock Units vesting according to the following conditions:

 

●25% will vest if BioTime receives a notice of Renevia CE mark approval; ●25%
will vest if AgeX attains trading as a public company or other AgeX
transformative transaction occurs; ●25% will vest if OpRegen interim functional
data is obtained from at least five patients; ●25% will vest if the OpRegen
interim functional data is recognized by certain industry thought leaders as an
early indication of treatment effect.

 

(d) Provided Executive is eligible for and timely elects continuation of group
health benefits for himself (and, if applicable his eligible dependents) under
Section 4980B of the Internal Revenue Code, or any other comparable federal,
state or local law (“COBRA”), for each month that such coverage is in effect,
except as otherwise provided below, up to a maximum of twelve (12) months, the
Company will pay Executive an amount calculated so that the net amount of such
payment, after all required withholding, is equal to the monthly premium
associated with such continuation of benefits, and the net amount of such
payment shall be withheld and applied to Executive’s premium. Such payments
shall be terminated as of the end of the month in which Executive’s COBRA
coverage terminates for any reason permitted by COBRA, and shall not apply to
the COBRA coverage of any of Executive’s dependents who incur a second
qualifying event during the period of Executive’s coverage.

 

(e) Notwithstanding any contrary provision in any of the Company’s equity plans,
or any equity grant agreement, any of Executive’s outstanding equity grants,
including options and restricted stock units shall continue to vest at least
through January 1, 2019, and will continue to vest beyond January 1, 2019 so
long as Executive continues to provide service to the Company, including serving
as a consultant or as a member of the board of directors of Asterias or
OncoCyte.

 

(f) Notwithstanding any contrary provision in any of the Company’s equity plans,
or any equity grant agreement, any of Executive’s outstanding stock options that
are vested but unexercised on the later of the Separation Date (or that vest on
the date the revocation period expires as provided in Section 2(e)) or the date
on which Executive ceases to provide service to Company, may be exercised at any
time within twelve (12) months of the last day Executive provides service to the
Company. In no event shall the date be extended beyond the original date of the
option contract under which the option was granted.

 

3. Accrued Benefits.

 

(a) Whether or not Executive chooses to sign this Transition Agreement,
Executive will be entitled to receive the following Accrued Benefits as defined
in Section 6(a)(i) of the Employment Agreement:

 

(i) Unpaid Base Salary accrued up to the Separation Date;

 

(ii) A lump-sum payment, less applicable withholdings and deductions, that
represents the value of Executive’s accrued unused vacation, if any;

 



 

 



 

(iii) Vested benefits under any Company retirement, deferred compensation plan
or equity plan; and

 

(iv) COBRA coverage continuation rights under any Company health care plan, in
accordance with the terms of such plans and applicable law.

 

(b) Executive will also be entitled to any rights to contribution, advancement
of expenses, defense or indemnification Executive may have under the Company’s
Articles of Incorporation or Bylaws, as applicable, or as provided under
applicable law; provided, however, that the foregoing shall not provide for any
right to indemnification or advancement for any expenses or liabilities incurred
by Executive, including, but not limited to any attorneys’ fees, amounts paid in
settlement and any related costs, arising out of or resulting from any
litigation matters settled or otherwise resolved by Executive without the
Company’s consent.

 

4. No Other Payments or Benefits. Executive acknowledges and agrees that, other
than the payments and benefits expressly set forth in this Transition Agreement,
Executive has received all compensation to which Executive is entitled from the
Company, and Executive is not entitled to any other payments or benefits from
the Company. Other than as set forth in this Transition Agreement, after the
Separation Date, Executive shall not receive any base salary, annual bonus,
short term or long-term incentive award, welfare, retirement, perquisite, fringe
benefit or other benefit plan coverage or coverage under any other practice,
policy or program as may be in effect from time to time, applying to senior
officers or other employees of the Company.

 

5. Agreement Not To Solicit Employees. Executive hereby reaffirms that, pursuant
to the first sentence of Section 4 of the Employment Agreement, until the first
anniversary of the Separation Date, Executive shall not, for himself or any
third party, directly or indirectly, employ or solicit for employment or
recommend for employment any person employed by the Company or any Related
Company. The first sentence of Section 4 of the Employment Agreement is hereby
incorporated into this Transition Agreement by this reference, so that a breach
by Executive of said Section 4 shall also constitute a breach of this Transition
Agreement. For avoidance of doubt, Executive’s obligation not to compete with
the Company pursuant to the second sentence of Section 4 of the Employment
Agreement shall terminate on the Separation Date.

 

6. Non-Disparagement. Executive agrees that Executive will not, and will not
encourage or induce others to, make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning any of the Company, its subsidiaries, affiliates or
shareholders or any of their respective past, present or future directors,
officers, employees, agents, shareholders or members or any of their respective
successors and assigns (collectively, the “Company Entities and Persons”). The
Company may, at its option, issue an internal and an external announcement
regarding Executive’s termination stating that Executive has separated from
employment with the Company for personal reasons. If the Company receives any
external inquiry regarding Executive’s employment history at the Company, the
Company will respond to the inquiry by providing Executive’s dates of
employment, Executive’s job title and that Executive separated for personal
reasons. Nothing in this Transition Agreement is intended to or shall prevent
any person from providing, or limiting testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law. Executive agrees that Executive
will notify the Company in writing as promptly as practicable after receiving
any request for testimony or information in response to a subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, regarding the anticipated testimony or information
to be provided and at least ten (10) days prior to providing such testimony or
information (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible).

 



 

 



 

7. Cooperation. Beginning on the Separation Date and for twelve (12) months
thereafter, Executive agrees that Executive will reasonably cooperate with and
assist the Company, its subsidiaries and affiliates, and any of their respective
officers, directors, shareholders or employees: (A) concerning requests for
information about the business of the Company or its subsidiaries or affiliates
or Executive’s involvement and participation therein (including but not limited
to requests and subpoenas to provide information or testimony); (B) in
connection with any investigation or review by the Company or any federal, state
or local regulatory, quasi-regulatory or self-governing authority as any such
investigation or review relates to events or occurrences that transpired while
Executive were employed by the Company; and (C) with respect to transition and
succession matters. Executive’s cooperation shall include, but not be limited to
(taking into account Executive’s personal and professional obligations,
including those to any new employer or entity to which Executive provide
services), being available to meet and speak with officers or employees of the
Company and/or the Company’s counsel at reasonable times and locations,
executing accurate and truthful documents and taking such other actions as may
reasonably be requested by the Company and/or the Company’s counsel to
effectuate the foregoing. Executive shall be entitled to reimbursement from the
Company, upon receipt by the Company of suitable documentation, for reasonable
and necessary travel and other expenses which Executive may incur on such
matters at the specific request of the Company and as approved by the Company in
advance and in accordance with its policies and procedures established from time
to time.

 

8. Company Property; Certain Transition Matters; Confidentiality.

 

(a) On or prior to the Separation Date, Executive will return to the Company and
all Related Companies all equipment and other property belonging to the Company
and Related Companies, and all originals and copies or Confidential Information
(in any and all media and formats, and including any document or other item
containing Confidential Information) in Executive’s possession or control, and
all of the following (in any and all media and formats, and whether or not
constituting or containing Confidential Information) in Executive’s possession
or control: (i) lists and sources of customers; (ii) proposals or drafts of
proposals for any research grant, research or development project or program,
marketing plan, licensing arrangement, or other arrangement with any third
party; (iii) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
the Company and any Related Companies; and (iv) any and all inventions or
intellectual property developed by Executive during the course of employment.

 

(b) From and after the Separation Date, Executive will not represent (or purport
to represent) the Company or any of its affiliates in any capacity to any person
or entity, or enter into (or purport to enter into) any transactions, agreements
or understandings on behalf of the Company or any of its affiliates with any
person or entity.

 



 

 



 

(c) Executive hereby reaffirms his obligations pursuant to Section 5(c) of the
Employment Agreement with respect to Confidential Information, as defined
therein. Section 5(c) of the Employment Agreement is hereby incorporated into
this Transition Agreement by this reference, so that a breach by Executive of
said Section 5(c) shall also constitute a breach of this Transition Agreement.

 

(d) Notwithstanding the foregoing, in accordance with the Defend Trade Secrets
Act of 2016, Executive is hereby notified that Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. If Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the Company’s trade secrets to Executive’s attorney
and use the trade secret information in the court proceeding if Executive (i)
files any document containing the trade secret under seal; and (ii) does not
disclose the trade secret, except pursuant to court order.

 

9. Taxes. The parties acknowledge and agree that: the form and timing of the
Transition Agreement Payments and Benefits to be provided pursuant to this
Agreement are intended to be exempt from or to comply with requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations thereunder (“Section 409A”), including the requirement for
a six-month suspension on payments to “specified employees” as defined in
Section 409A that are not otherwise permitted to be paid within the six-month
suspension period. Notwithstanding the foregoing, it is also agreed that
Executive has had the opportunity to seek the advice of independent tax counsel
with respect to the potential application of Section 409A to the Transition
Agreement, and is not relying upon the advice of the Company or any person
affiliated with the Company with respect thereto. In no event shall the Company
or any person affiliated with the Company have any liability to Executive with
respect to any adverse tax consequences, under Section 409A or otherwise,
related to the payment of the Transition Agreement payments and benefits.

 



 

 



 

10. Release and Covenant Not to Sue.

 

(a) Executive agrees that, in consideration of this Transition Agreement,
Executive hereby waives, releases and forever discharges, to the extent
permitted by applicable law, any and all claims, complaints, promises,
agreements, controversies, liens, demands, actions, causes of action,
obligations, suits, disputes, judgments, rights, debts, bonds, bills, covenants,
contracts, variances, trespasses, executions, damages and liabilities of any
nature whatsoever (collectively “Claims”) which Executive ever had, now has or
may have against the (i) Company, (ii) the Company’s past, present and future
subsidiaries, affiliates and shareholders, and (iii) the past, present and
future shareholders, members, directors, officers, agents, employees, attorneys,
insurers, predecessors, various benefits committees, successors and assigns,
heirs, executors and personal and legal representatives of the Company and the
Company’s past, present and future subsidiaries, affiliates and shareholders
((i), (ii) and (iii), collectively, the “Released Parties”), based on or
relating to any act, event or omission occurring before Executive executes this
Transition Agreement arising out of, during or relating to Executive’s
employment or services with the Company or the cessation of such employment or
services, except for claims relating to the enforcement of the Company’s
obligations under this Transition Agreement or as provided below. This waiver
and release includes, but is not limited to, any claims which could be asserted
now or in the future, under: common law, including, but not limited to, breach
of express or implied duties, wrongful termination, retaliation, defamation, or
violation of public policy; any policies, practices, or procedures of the
Company; any federal or state statutes or regulations including, but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1866 and 1871, the Age Discrimination in
Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq., the Americans With
Disabilities Act, 42 U.S.C. §12101 et seq., the Employee Retirement Income
Security Act (“ERISA”), 29 U.S.C. § 41001 et seq. (excluding those rights
relating exclusively to employee pension benefits as governed by ERISA), the
Family and Medical Leave Act, 29 U.S.C. §2601 et. seq., the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code; any contract of employment, express or implied; and any provision of
any other law, common or statutory, of the United States, New York, or any
applicable state. For the purpose of implementing a full and complete release,
Executive understands and agrees that this Transition Agreement is intended to
waive and release all claims, if any, which Executive may have and which
Executive may not now know or suspect to exist in Executive’s favor against any
of the Released Parties and this Transition Agreement extinguishes those claims.

 

Without limiting the generality of the foregoing, Executive expressly waives any
and all rights under California Civil Code § 1542 which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(b) By signing this Transition Agreement, Executive represents that Executive
has not and will not in the future commence any action or proceeding arising out
of the Claims described in Section 10(a), and that Executive will not seek or be
entitled to any award of legal or equitable relief in any such action or
proceeding that may be commenced on Executive’s behalf. The provisions of this
Section 10(b) constitute a “covenant not to sue.” A “covenant not to sue” is a
legal term which means Executive promises not to file a lawsuit in court. It is
different from the Release of Claims contained in Section 10(a) above. Besides
waiving and releasing Claims covered by Section 10(a), Executive further agrees
never to sue any Released Party in any forum for any reason covered by the
release of Claims. Notwithstanding this covenant not to sue, Executive may bring
a Claim against the Company to enforce this Transition Agreement or, to the
extent permitted under the law, to challenge the validity of this Transition
Agreement under the ADEA. If Executive sues a Released Party in violation of
this Transition Agreement, Executive shall be liable to the Released Party for
its reasonable attorneys’ fees and other litigation costs incurred in defending
against Executive’s suit. Alternatively, if Executive sues a Released Party in
violation of this Transition Agreement, the Company can require Executive to
return all but One Thousand Dollars ($1,000.00) of the payment described in
Section 2.



 

 

 

 

11. Release Exclusions/Additional Rights. Nothing in the Release above or any
other part of this Transition Agreement shall: (i) affect any rights of defense
or indemnification, or to be held harmless, or any coverage under directors and
officers liability insurance or any other insurance or rights or claims of
contribution or advancement of expenses that Executive has; (ii) waive any
rights or claims that Executive may have to the extent that such rights or
claims are based upon events occurring more than seven days after the date
Executive executed this Agreement; (iii) waive, release or otherwise discharge
any other claim or cause of action that cannot legally be waived; or (iv)
interfere with Executive’s right to file a charge or cooperate with, provide
information to, or participate in an investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, the California Department of Fair
Employment and Housing, or any other federal or state regulatory or law
enforcement agency. Executive nonetheless acknowledge and agree that any Claims
for personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be and hereby are barred. Executive
may, however, receive money from the Securities & Exchange Commission (“SEC”) as
a reward for providing information to that agency.

 

12. Time to Consider, Consult With Counsel and Revoke.

 

(a) The Company is presenting Executive with this Transition Agreement on
September 10, 2018 and Executive has until close of business on October 1, 2018
to consider it. Executive acknowledge that Executive has been given at least
twenty-one (21) days to consider this Transition Agreement before signing it,
and agrees that any changes made to the terms of this Transition Agreement shall
not restart the twenty-one (21) day period.

 

(b) Executive acknowledges that Executive has been advised by the Company, in
writing, to consult an attorney with respect to this Transition Agreement before
signing it.

 

Executive has the right to revoke this Transition Agreement after signing it by
written notice to the Company sent by reputable overnight courier or email not
more than seven (7) days after the date of Executive’s execution of this
Transition Agreement. Notice of revocation should be addressed to BioTime, Inc.,
1010 Atlantic Avenue, Suite 102, Alameda, CA 94501, ATTN: General Counsel or if
by email, addressed to legal@biotimeinc.com. If Executive chooses to revoke this
Transition Agreement, it shall be null and void and without limiting the
generality of the foregoing, Executive shall no longer be entitled to the pay
and benefits under Section 2 or any other Section of this Transition Agreement
other than the Accrued Benefits described in Section 3. Executive expressly
acknowledges that the payments and benefits described in Section 2 represent
amounts to which he has no legal entitlement unless he executes, and does not
revoke, this Transition Agreement.

 



 

 



 

13. Enforcement. If any provision of this Transition Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible. Further, if a court should determine
that any portion of this Transition Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.
In addition, Executive agrees that Executive’s knowing failure to return Company
property that relates to the maintenance of security of the Company Entities and
Persons shall entitle the Company to injunctive and other equitable relief.

 

14. No Admission. This Transition Agreement is not intended, and shall not be
construed, as an admission that either Executive or the Company Entities and
Persons have violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong
whatsoever.

 

15. Successors. This Transition Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

 

16. Resolution of Disputes; Choice of Law.

 

(a) This Transition Agreement shall be construed and enforced in accordance with
the laws of the State of California without regard to the principles of
conflicts of law.

 

(b) All suits, actions or proceedings arising out of or relating to this
Transition Agreement shall be brought in a state or federal court located in San
Francisco County, California, which courts shall be the exclusive forum for all
such suits, actions or proceedings. Executive and the Company hereby waive any
objection which either of Executive may now or hereafter have to the laying of
venue in any such court, including any claim based on the doctrine of forum non
conveniens or any similar doctrine, for any such suit, action or proceeding.
Executive and the Company each hereby irrevocably consent and submit to the
jurisdiction of the federal and state courts located in San Francisco County,
California for the purposes of any suit, action or proceeding arising out of
relating to this Transition Agreement. If any action is necessary to enforce the
terms of this Transition Agreement, the substantially prevailing party will be
entitled to reasonable attorneys’ fees, costs and expenses in addition to any
other relief to which such prevailing party may be entitled

 

(c) EXECUTIVE AND THE COMPANY EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING ARISING UNDER THIS TRANSITION AGREEMENT or
related in any way to Executive’s employment and/or to the termination of
Executive’s employment AND AGREE THAT ANY SUCH SUIT, ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

(d) Entire Agreement. Executive acknowledges that this Transition Agreement
constitutes the complete understanding between the Company and Executive
regarding its subject matter and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between Executive and
any of the Company Entities and Persons. No other promises or agreements shall
be binding on the Company unless in writing and signed by both the Company and
Executive after the date of this Transition Agreement. This Transition Agreement
shall be construed as though both parties had participated equally in its
drafting, and shall not be construed against either party as the drafting party.

 



 

 

 

17. Effective Date. Executive may accept this Transition Agreement by signing it
and returning it to BioTime, Inc., 1010 Atlantic Avenue, Suite 102, Alameda, CA
94501, ATTN: General Counsel or if by email, addressed to legal@biotimeinc.com,
not later than the twenty-first (21st) day after the Transition Agreement is
provided to Executive (which is close of business on October 1, 2018 as
described in Section 12(a) above). The Effective Date of this Transition
Agreement shall be the date after the 7-day revocation period expires. In the
event Executive does not accept this Transition Agreement as set forth in this
Section 17, this Transition Agreement, including but not limited to, the
obligation of the Company hereunder to provide the payments and other benefits
under this Transition Agreement, shall be deemed automatically null and void.

 

18. Headings. The headings used herein are for the convenience of reference
only, do not constitute part of this Transition Agreement and shall not be
deemed to limit or otherwise affect any of the provisions of this Transition
Agreement.

 

19. Counterparts. This Transition Agreement may be executed in one or more
counterparts, including emailed or telecopied facsimiles, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

[Signature Page to the Transition Agreement Follows]

 

 

 



 

IN WITNESS WHEREOF, the parties have executed this Transition Agreement as of
the dates set forth below.

 

EXECUTIVE                   /s/ Aditya P. Mohanty   Date: September 17, 2018    
Aditya P. Mohanty                 BIOTIME, INC.                 By:  /s/ Alfred
Kingsley   Date: September 17, 2018     Alfred Kingsley         Chair of the
Board of Directors      



 

[Signature Page to the Transition Agreement]

 

 

 





 